DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claims 3, 12 and 20 under 35 USC 112(b), Examiner withdraws said rejections due to proper amendments.
Claim Objections
Claim 28 is objected to because of the following informalities:  claim 28 recites “The method of claim 26” however claim 26 is a system claim. It appears a cut-and-paste error of “The system of claim 26”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites a method comprising deriving signal strength as a function of the antenna configuration of the pairs of patches and as a function of an angle of maximum radiation for a reflected signal at a plurality of frequencies; and providing an output as a function of the derived signal strength.
Applicant indicated in the Remarks filed 09/15/2021 (page 8, paragraph 3) that the support for this amendment can be found in paragraphs [0019], [0023], [0026], [0027], [0030] and [0032] of the specification. However, Examiner found none of the suggested paragraphs mentions “deriving signal strength”, not to mention that the signal strength or deriving it is a function of antenna configuration or a function of an angle. Further, Examiner failed to find such support from the rest of the disclosure. Therefore, claim 1 fails to comply with the written description requirement.
Regarding claims 2-5 and 21-24, these claims are rejected under the same rationale as above due to their dependencies to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 10-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Oswald (US 2010/0109938 A1), and further in view of Eckert (US 2020/0265698 A1).
	Regarding claim 10, Grau Besoli teaches a radar system comprising:
	a transceiver to generate signals and receive signals (Fig. 1, [0032] transceiver module 18); 
	an antenna coupled to the transceiver to transmit radar signals based on the generated signals and provide signals to the receiver based on received reflected radar signals (Fig. 1, [0032] antenna module 14 included in the radar devices 1-R); and 
	a controller (Fig. 1, processing module 12) coupled to the transceiver (Fig. 1, transceiver module 18) and perform operations comprising: 
	causing transmission of radar signals by the antenna (Fig. 1, antenna module 14, [0034] transmits and receives radar signals); 
[0007], Fig. 2, RX antennas 1-R; Fig. 4B, RX antennas 1-4, [0042] Antenna 14 may include patch); 
	deriving angular information as a function of the antenna configuration ([0033] location information with respect to global references; relative location information, angle between object and radar system; [0035] variety of ways in variety of frequency bands) of the pairs of patches (Fig. 2, RX antennas 1-R, Figs. 4A-D, [0048] the angle of arrival of the inbound radar signal from two radar devices 1-R); and 
	providing an output as a function of the received reflected signals and the derived angular information, wherein the output is representative of a characteristic of an environment ([0033] location information with respect to global references; relative location information, angle between object and radar system; [0035] variety of ways in variety of frequency bands); 
	wherein the characteristic of the environment comprises an identification of an object, a person, or a gesture ([0031]).
	However, Grau Besoli does not explicitly teach a system wherein the identification is using a trained machine learning algorithm; 
	wherein a model of the trained machine learning algorithm comprises long term statistical information of the characteristic of the environment, and subtracting out a back environment to detect a change in the environment.
[0572], [0631]).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the machine learning classification process to the teachings of Grau Besoli in identification process in order to achieve a low probability of erroneously identifying a subject as an object (Oswald, [0565])
However Grau Besoli in view of Oswald does not explicitly teach a system wherein a model of the trained machine learning algorithm comprises long term statistical information of the characteristic of the environment, and subtracting out a back environment to detect a change in the environment.
Eckert teaches a system wherein a model of the trained machine learning algorithm comprises long term statistical information of the characteristic of the environment, and subtracting out a back environment to detect a change in the environment ([0046], Fig. 23, 2320, 2325, [0167]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Eckert to the teachings of Grau Besoli in view of Oswald in order to reduce the radar data to process so that the computational efficiency is increased (Eckert, [0169]).
Regarding claim 11, all the limitations of claim 10 are taught by Grau Besoli in view of Oswald and Eckert.
[0035], variety of frequency bands; [0042] patch, log-periodic).
Regarding claim 12, all the limitations of claim 11 are taught by Grau Besoli in view of Oswald and Eckert.
Grau Besoli further teaches a system wherein the log-periodic patch antennas have gain patterns configured and oriented so the gain versus angle at least partially overlaps on an axis (Figs. 4C-D, [0072]).
Regarding claim 13, all the limitations of claim 11 are taught by Grau Besoli in view of Oswald and Eckert.
Grau Besoli further teaches a system wherein the angular information is from signal gain received at multiple pairs of patches having gain patterns oriented such that gain versus angle partially overlaps (Figs. 4C-D, [0072]).
Regarding claim 14, all the limitations of claim 13 are taught by Grau Besoli in view of Oswald and Eckert.
Grau Besoli further teaches a system further comprising:
generating a sum of signals received from pairs of patches (Fig. 5, sum inbound signal 48, [0077]-[0078]); 
generating difference signals from the pairs of patches (Fig. 5, difference inbound signal 48, [0077]-[0078]); and 
[0077]-[0078], position, elevation).
Regarding claim 25, all the limitations of claim 11 are taught by Grau Besoli in view of Oswald and Eckert.
Grau Besoli further teaches a system wherein the log-periodic type patch antennas have gain patterns configured and oriented so the gain versus angle at least partially overlaps on multiple axis ([0035], variety of frequency bands; Figs. 4C-D, [0072]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Oswald (US 2010/0109938 A1).
	Regarding claim 19, Grau Besoli teaches a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations comprising:
	causing transmission of radar signals by the antenna (Fig. 1, [0031], antennas, [0007]); 
	receiving reflected signals via an antenna having multiple pairs of patches ([0007], Fig. 2, RX antennas 1-R; Fig. 4B, RX antennas 1-4, [0042] Antenna 14 may include patch); 
	deriving angular information as a function of the antenna configuration ([0033] location information with respect to global references; relative location information, angle between object and radar system; [0035] variety of ways in variety of frequency bands) of the pairs of patches (Fig. 2, RX antennas 1-R, Figs. 4A-D, [0048] the angle of arrival of the inbound radar signal from two radar devices 1-R); and 
[0033] location information with respect to global references; relative location information, angle between object and radar system; [0035] variety of ways in variety of frequency bands),
	wherein the characteristic of the environment comprises an identification of an object, a person, or a gesture ([0031]).
However, Grau Besoli does not explicitly teach the machine readable storage device to perform operation comprising combining the output with an image detection from a camera and generating a confidence value for the combination of the output and the image detection, and wherein the identification uses a trained machine learning algorithm.
Oswald teaches a machine readable storage device to perform operation comprising combining the output with an image detection from a camera and generating a confidence value for the combination of the output and the image detection ([0676] output from the radar system in combination with the video output from a video camera to provide augmented video display), and wherein an identification uses a trained machine learning algorithm ([0572], [0631]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Oswald to the teachings of Grau Besoli in identification process in order to achieve a low probability of erroneously identifying a subject as an object (Oswald, [0565]).
Regarding claim 20, all the limitations of claim 19 are taught by Grau Besoli in view of Oswald.
[0035], variety of frequency bands; [0042] patch, log-periodic), wherein the angular information is derived from signal gain received at multiple pairs of patches having gain patterns oriented such that gain versus angle partially overlaps (Figs. 4C-D, [0072]), and wherein the operation further comprises:
generating a sum of signals received from pairs of patches (Fig. 5, sum inbound signal 48, [0077]-[0078]); 
generating difference signals from the pairs of patches (Fig. 5, difference inbound signal 48, [0077]-[0078]); and 
determining an angle of the detection from the sum and difference signals ([0077]-[0078], position, elevation).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Oswald (US 2010/0109938 A1) and Eckert (US 2020/0265698 A1) as applied to claim 10 above, and further in view of Hammes (US 2019/0020116 A1).
Regarding claim 26, all the limitations of claim 10 are taught by Grau Besoli in view of Oswald and Eckert
Grau Besoli further teaches a method wherein the pairs of patch antennas have patches arranged to cause leaky mode effects ([0057] a leaky wave antenna, Figs. 4).
However Grau Besoli in view of Oswald and Eckert does not explicitly teach conductive traces between the patches. 
Abstract, a series fed patch configuration).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to construct the patch antenna of Grau Besoli in view of Oswald and Eckert with the conductive traces as taught by Hammes in order to form a leaky wave antenna as required by Grau Besoli (Hammes, Abstract; Grau Besoli [0057]).
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Oswald (US 2010/0109938 A1), Eckert (US 2020/0265698 A1) and Hammes (US 2019/0020116 A1) as applied to claim 26 above, and further in view of Younis (US 2016/0054440 A1).
Regarding claim 27, all the limitations of claim 26 are taught by Grau Besoli in view of Oswald, Eckert and Hammes.
Grau Besoli in view of Oswald, Eckert and Hammes does not explicitly teach a system wherein the operations further comprises varying a frequency of the transmitted radar signals to vary an angle of maximum radiation of such signals from the antenna as a function of the frequency.
Younis teaches a system wherein the operations further comprises varying a frequency of the transmitted radar signals to vary an angle of maximum radiation of such signals from the antenna as a function of the frequency ([0089] a frequency scanning antenna with angle of maximum gain, both in reception and transmission, [0101]).
Younis, [0002]-[0003]). 
Regarding claim 28, all the limitations of claim 26 are taught by Grau Besoli in view of Oswald, Eckert, and Hammes.
Grau Besoli in view of Oswald, Eckert and Hammes does not explicitly teach a system wherein deriving the angular information is performed as a function of the angle of maximum radiation for each reflected signal at the varied frequencies.
Younis further teaches a system wherein deriving the angular information is performed as a function of the angle of maximum radiation for each reflected signal at the varied frequencies ([0089] a frequency scanning antenna with angle of maximum gain, both in reception and transmission, [0101]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Younis to the teachings of Grau Besoli in view of Oswald, Eckert and Hammes in order to precisely determine the location of an object in indoor environment (Younis, [0002]-[0003]).
Allowable Subject Matter
Claims 1-5 and 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Regarding claim 1, the prior arts fail to teach or reasonably suggest a method comprising:
deriving angular signal strength as a function of the antenna configuration of the pairs of patches and as a function of an angle of maximum radiation for a reflected signal at a plurality of frequencies; and 
providing an output as a function of the received reflected signals and the derived angular information and signal strength, in combination with the other limitations of the claim.
Regarding claims 2-5 and 21-24, these claims are objected due to their dependencies to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844